J-S25023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

ANTHONY BELCHER

                            Appellant                   No. 1177 WDA 2015


                     Appeal from the Order June 17, 2015
              In the Court of Common Pleas of Armstrong County
              Criminal Division at No(s): CP-03-MD-7000262-1989


BEFORE: FORD ELLIOTT, P.J.E., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:                                   FILED MAY 06, 2016

       Appellant, Anthony Belcher, appeals from the June 17, 2015 order

denying, his petition for relief filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546.             Contemporaneous with this appeal,

Appellant’s counsel has filed with this Court a petition to withdraw, together

with an Anders1 brief, averring the appeal is frivolous. After careful review,

we quash this appeal and dismiss counsel’s petition to withdraw.

____________________________________________
1
   Anders v. California, 386 U.S. 738 (1967). Although counsel has
submitted an Anders brief to this Court, we note that in the PCRA context,
counsel should have filed a no-merit letter in accordance with
Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc), and their progeny.
Commonwealth v. Widgins, 29 A.3d 816, 817 n.1 (Pa. Super. 2011).
However, “[b]ecause an Anders brief provides greater protection to a
defendant, this Court may accept an Anders brief in lieu of a Turner/Finley
letter.” Id. (citation omitted).
J-S25023-16


        We summarize the procedural history of this case as follows.          On

February 27, 1990, the trial court sentenced Appellant to an aggregate

sentence of 11¼ to 40 years’ imprisonment, imposed after he was found

guilty of one count each of kidnapping and involuntary deviate sexual

intercourse.2     Appellant filed a timely notice of appeal, which this Court

quashed on January 26, 1991. Commonwealth v. Belcher, 823 Pittsburgh

1990 (Pa. Super. 1991) (unpublished memorandum), appeal denied, 592

A.2d 1296 (Pa. 1991).         Our Supreme Court denied Appellant’s petition for

allowance of appeal on June 10, 1991.            Appellant did not seek a writ of

certiorari from the United States Supreme Court.

        On May 1, 2015, Appellant filed a “Petition to Vacate An Illegal

Sentence [and] Writ of Habeas Corpus.”3 The PCRA court treated the same

as Appellant’s first PCRA petition and appointed counsel. According to the

PCRA court, it held hearings on June 16 and 17, 2015.4 On June 17, 2015,

the PCRA court entered an order denying Appellant’s PCRA petition.            The


____________________________________________
2
    18 Pa.C.S.A. §§ 2901(a)(2) and 3123(a)(5), respectively.
3
  Although Appellant’s petition is file-stamped May 4, 2015, we note that the
certified record contains the envelope Appellant used for mailing, which
shows a postmark of May 1, 2015. Under the prisoner mailbox rule, “a pro
se prisoner’s document is deemed filed on the date he delivers it to prison
authorities for mailing.” Commonwealth v. Chambers, 35 A.3d 34, 38
(Pa. Super. 2011) (citation omitted), appeal denied, 46 A.3d 715 (Pa. 2012).
As a result, we deem Appellant’s petition filed on May 1, 2015.
4
    The certified record does not contain transcripts of these proceedings.



                                           -2-
J-S25023-16


order contains a handwritten notation from the PCRA clerk of courts that

said order was mailed that same day. On July 20, 2015, Appellant filed a

pro se notice of appeal.5 Counsel filed an Anders brief along with a petition

to withdraw on December 22, 2015.

       In said Anders brief, counsel raises the following issue on Appellant’s

behalf.

               I.    Whether the court below erred by finding that
                     there    were   no     cognizable issues   in
                     [Appellant]’s petition and whether there are
                     any issues of arguable merit that could be
                     raised on appeal to this Court[?]

Anders Brief at 4.

       Before we may address counsel’s petition to withdraw and the issue

raised in counsel’s Anders brief, we must first consider whether we have

appellate jurisdiction to consider the same.              Although no party has

addressed our jurisdiction, we are empowered to raise this issue sua sponte.

Commonwealth v. Gaines, 127 A.3d 15, 17 (Pa. Super. 2015) (en banc)

(plurality).

               In order to invoke our appellate jurisdiction,
               Pennsylvania Rule of Appellate Procedure 903
               requires that all “notice[s] of appeal … shall be filed
               within 30 days after the entry of the order from
               which the appeal is taken.” Pa.R.A.P. 903(a).
               Because this filing period is jurisdictional in nature, it
____________________________________________
5
  Although Appellant’s notice of appeal is file-stamped July 22, 2015, the
envelope used for mailing is postmarked July 20, 2015. See Chambers,
supra.



                                           -3-
J-S25023-16


           must be strictly construed and “may not be extended
           as   a    matter     of   indulgence   or    grace.”
           Commonwealth v. Pena, 31 A.3d 704, 706 (Pa.
           Super. 2011) (citation omitted).

Id.

      In this case, the PCRA court entered its final order on June 17, 2015,

and the PCRA court mailed said order that same day.                See Pa.R.A.P.

108(a)(1) (stating, “in computing any period of time under these rules

involving the date of entry of an order by a court or other government unit,

the day of entry shall be the day the clerk of the court or the office of the

government unit mails or delivers copies of the order to the parties …[]”).

As a result, Appellant’s notice of appeal was due Friday, July 17, 2015.

Appellant’s notice of appeal was not filed until Monday, July 20, 2015, even

granting him the benefit of the prisoner mailbox rule. Therefore, Appellant’s

notice of appeal was untimely, as it was not filed with the 30-day period

proscribed by Rule 903(a).

      Based on the foregoing, we conclude Appellant’s notice of appeal was

untimely filed.   Accordingly, we are without jurisdiction, and quash this

appeal.   Furthermore, in light of our disposition, counsel’s petition to

withdraw and Appellant’s Application to Amend his pro se response to the

same are dismissed.

      Appeal   quashed.      Petition   to    withdraw   as   counsel   dismissed.

Application to amend dismissed.




                                        -4-
J-S25023-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/6/2016




                          -5-